Citation Nr: 0522264	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from July 1953 to 
July 1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision, and was previously 
remanded in February 2004.


FINDING OF FACT

The veteran does not have a low back disability which has 
been related to service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

By a letter dated in February 2004, the RO essentially 
provided the veteran notice regarding what information and 
evidence was needed to substantiate his claim, what 
information and evidence had to be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertained to the claim.  By a February 2005 supplemental 
statement of the case, the RO continued to adjudicate the 
veteran's claim.  

During the course of this appeal, the veteran was also sent a 
rating decision, statement of the case, and a Board remand.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents 
effectively communicated the veteran's need to submit any 
relevant evidence in his possession.  Given this sequence 
reflecting proper VA process and content complying notice as 
required by law, any error in not providing notice prior to 
the rating on appeal is harmless.  See 38 U.S.C.A. § 5103(a); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The RO has obtained and reviewed service, VA, and private 
medical records, as well as written statements from the 
veteran.  A VA examination was conducted in April 2004, and 
the report of this examination has been obtained and 
reviewed.  VA has made a reasonable effort to obtain relevant 
records and examine the veteran.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3) and (4)(iii).  

II.  Claim for service connection

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for arthritis may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303(d).  

No back disabilities were noted at the veteran's entrance 
examination in July 1953.  In November 1954, he sought 
outpatient treatment for a two-month history of headaches, 
which he asserted arose following a football injury.  He 
reported that he was tackled and felt a sharp pain run up his 
spine into his head.  There was no initial loss of 
consciousness, but he reported that since the tackle, he had 
had daily headaches.  A neurological examination was 
conducted and the results were negative.  At his July 1956 
separation examination, his spine was found to be normal.

Approximately 40 years later, after complaining of back pain 
at a VA facility in April 1997, he underwent an MRI which 
revealed spondylolytic changes, mostly seen at L4-L5 and L5-
S1.  

In November 1997, he was evaluated by a VA chronic pain 
management team and reported having low back pain for the 
prior three years, beginning as a result of lifting over a 
number of years.  During a separate consultation during that 
visit, he recounted how he had hit his legs playing football 
during service in the 1950s, and said that this was a 
precipitating injury which affected his whole body.  

An MRI conducted in December 2001 revealed a partial disc 
desiccation at T12-L1 and a loss of intervertebral disc 
height with disc desiccation and bulging of the 
intervertebral disc at L1-2, L2-3, L3-4, L4-5 and L5- S1.  
Additionally, at L5-S1 there was suggestion of subtle grade 1 
spondylolisthesis as well as suspicion regarding bilateral 
spondylolysis involving the pars interarticularis at L5.

In March 2004, a VA physician reviewed the claims folder and 
examined the veteran.  He was brought in a wheelchair and was 
unable to stand, so the examination was somewhat limited.  In 
any case, the veteran recounted how he first injured his back 
during a football game in 1954.  An MRI revealed multilevel 
degenerative disc disease with no spinal stenosis, L5-S1 
annular tear, and multilevel facet arthropathy and multilevel 
foraminal stenosis, essentially stable since May 2003, most 
severe at L4-5 and L5-S1, and to a lesser degree at L3-4.  In 
the examination report, the VA physician stated that 

[a]fter thorough reviewing of the SMR and 
C file, in my  opinion, it is NOT at 
least as likely as not that the back pain 
had its onset during his period of active 
duty, as a result of a football injury in 
November 1954.

I do not think it had its onset within 
one year after his discharge in July 
1956.  In the electronic medical record 
note dated Nov 13, 1997[,] he complained 
of lower back pain beginning 3 [years] 
prior as a result of chronic lifting.  
The complaint after the football injury 
was not back pain, instead, headache.   
  
No medical evidence on file contradicts this conclusion, nor 
has evidence been presented that the veteran was diagnosed as 
having arthritis of the low back within a year of discharge.  

To the extent that the veteran himself has claimed that his 
low back disability was first manifested in service, the 
Board notes that as a layman he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The preponderance is 
against this claim for service connection, and it must 
therefore be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


